The warrant of the justice of the peace, under which the defendant was arrested and tried, was issued upon affidavit in which it was stated "that T. A. Addington, vice-president of the Baltimore and North Carolina Land and Lumber Company, did unlawfully and wilfully violate the statute of North Carolina of 1895, as amended by statute of 1897, respecting measuring of logs at said Baltimore and N.C. Land and Lumber Company, by refusing to pay the regular sworn inspector for measuring certain logs — as provided in aforesaid statutes — belonging to one Thomas Latham."
Chapter 173, Laws 1895, which applied at the time of its ratification only to the counties of Hyde, Pamlico and Onslow, and which by amendment made by Laws 1897, chapter 200, was made to include the County of Beaufort, provides in its first section: "That it shall be unlawful for any person to sell or purchase mill logs in quantities of 1,000 feet or more without their being inspected and measured by a sworn inspector." Section 6 of the same act is in the following words: "No mill owner or his employee shall have, or cause to have, mill logs cut by the thousand feet without their being inspected and measured by a sworn inspector." The only punishment prescribed for a violation of the act is set out in its eighth section as follows: "Any violation of this act, either by seller or purchaser, shall be fined not less than $20 nor more than $40 for each offense, at the discretion of the court."
The defendant was convicted in the court of the justice of the   (543) peace and a fine of $20 imposed. Upon appeal the case was tried in the Superior Court of Beaufort County, not upon a bill of indictment, but upon the original papers in the proceedings before the justice.
It appears in the special verdict that the defendant Addington was the vice-president of a corporation styled the Baltimore and North Carolina Land and Lumber Company, and that at the time of his arrest and trial the company was the owner of mills in Beaufort County and was there engaged in sawing and manufacturing lumber; that the defendant company had bought, by the one thousand feet from Thomas Latham, a lot of timber standing on a tract of land at Latham's, to be paid for when cut and removed, and measured by the defendant; that after the timber had been cut and measured and delivered to the defendant, James J. Hodges, the inspector duly appointed under the act measured the logs and demanded his fees for the same, which the defendant refused to pay. If the warrant of the justice of the peace on its face was uncertain as to whether it charged a violation of section 1 or of section 6 of the act, the special verdict makes it certain that the charge *Page 404 
was based upon an alleged violation of section 6, and that the defendant was tried on that charge, both in the Justice's Court and in the Superior Court. It is clear, therefore, that the justice of the peace did not have jurisdiction of the offense.
The magistrate's jurisdiction is confined, as appears in section 8, to the case of seller and purchaser of logs — timber already severed from the land and on the market in the shape of personal property. The defendant had bought no logs in that sense. He was the purchaser of timber growing on the lands to be afterwards cut and sawed at the mills, and under section 6 of the act could only have been indicted for having mill logs cut by the one thousand feet without having them inspected and measured by a sworn inspector and paying his fees. Over (544) such offense the justice had no jurisdiction, as the punishment is not limited in that section so as to bring the offense within the jurisdiction of a justice of the peace. The Superior Court would have had original jurisdiction if an indictment had been found, but such was not the case, the trial having been had on the original warrant issued by the justice. The action must be
Dismissed.